Title: From George Washington to Alexander Hamilton, 11 July 1794
From: Washington, George
To: Hamilton, Alexander


               (Private)
               Dear Sir,Philadelphia July 11th 1794
               I am sorry to hear that your little son continues indisposed, and wish you to carry him into the Country for a few days, if it is conceived that exercise & Change of Air will be of Service to him.
               Before you go, or as soon after as convenient, I should be glad to receive your opinion in writing, on the Kentucky & Georgia business, both of which have been communicated to you by the Secretaries of State & of War—or one of them—according to the information I have received.
               I sincerely wish that the excursion you propose may have the desired effect—I am Dr Sir Your Affecte Servt
               
                  Go: Washington
               
               
                  P.S. Have you draughted any answer yet to the Letter of the Marquis of Lansdown to me, introductory of the Bishop of Autun?
               
            